In a proceeding to condemn real property, the claimants appeal from the third separate and partial final decree dated May 24, 1935, which they assert in effect denies to them compensation for the appropriation of riparian rights. Appeal dismissed, without costs. The claimants were not parties to the proceedings resulting in the decree appealed from and, therefore, have no standing to appeal from that decree, which affected only property owners who appealed from the earlier decree entered September 27, 1928. (Matter of City of New York [Jamaica Bay], 231 App. Div. 597.) Hagarty, Davis, Adel, Taylor and Close, JJ., concur.